The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received July 25, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 22-25 are canceled.  Claims 18-21 are withdrawn.  Claims 1-17, 26-29, to 6X histidine tag (first affinity tag), MBP (solubility domain), TEV protease cleavage site (protease cleavable domain), relaxin-2 (relaxin domain), DNA GyraA subunit (self-cleaving domain), chitin binding subunit (second affinity tag), are under consideration.

Priority:  This application claims benefit of provisional application 63/033318, filed June 2, 2020.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claims 1-17, 26-27 are drawn to a method of producing a soluble recombinant relaxin or variants or analogues thereof, the method comprising:
a.  recombinantly expressing a fusion protein in a host cell, wherein the fusion protein comprises:  i.  a first affinity tag; ii.  a solubility domain; iii.  a protease cleavable domain; iv.  a relaxin domain; v.  a self-cleaving domain; and vi.  a second affinity tag, wherein the first and second affinity tags are different;
b.  releasing the fusion protein from the host cell;
c.  cleaving the protease cleavable domain of the isolated fusion protein to release the solubility domain from the fusion protein;
d.  cleaving the self-cleaving domain of the cleaved fusion protein to release the relaxin domain;
e.  cleaving the released relaxin domain to produce a cleaved relaxin domain;
f.  incubating the cleaved relaxin domain under oxidation-reduction conditions to produce soluble relaxin.
Accordingly, the claims encompass a significantly large genus of fusion proteins and host cells comprising said fusion proteins comprising a first affinity tag; a solubility domain; a protease cleavable domain; a relaxin domain; a self-cleaving domain; and a second affinity tag.  The recited genera of affinity tags, solubility domains, protease cleavable domains, relaxin domains, self-cleaving domains are defined through their activity only and do not require any particular structure and comprise any number or type of amino acid mutations (including substitutions, deletions, additions) at any location.  The genus of host cells expressing said fusion proteins unlimited in structure, comprises any host cell, including eukaryotic and prokaryotic cells, microbial cell or microorganism.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered host cells comprising said biomolecules defined solely by their functional characteristics, which are not sufficient characteristics for written description purposes.  MPEP 2163.
The specification discloses an exemplary fusion protein expressed in E. coli, the fusion protein comprising human relaxin-2 fused to a 6X histidine tag, MBP (maltose binding domain), a TEV cleavage site, DNA gyrase intein, and CBD (chitin binding domain) (Fig. 1, and example 1).  However, the specification does not disclose a genus of relaxin variants or analogues thereof fused to any affinity tag, solubility domain, cleavable domains, expressed in any host cell, as encompassed by the claims.  It is known that the relaxin-like peptide family belongs in the insulin superfamily and consists of  peptides of high structural but low sequence similarity; relaxin-1, 2, and 3 the insulin-like (INSL) peptides, INSL3, INSL4, INSL5, and INSL6 (Wilkinson et al. p. 1).  The functions of relaxin-3, INSL4, INSL5, INSL6 remain uncharacterized (p. 1).  The evolution of this family has been contentious; high sequence variability is seen between closely related species, while distantly related species show high similarity; an invertebrate relaxin sequence has been reported, while a relaxin gene has not been found in the avian and ruminant lineages (p. 1).  In this instance, a single representative species of human relaxin-2 with a defined sequence fused to specific affinity tags, solubility domains, and cleavage domains, all also have defined sequences, expressed in E. coli does not provide written description for the whole genera of affinity tags, solubility domains, protease cleavable domains, relaxin domains, self-cleaving domains, when there is substantial variation within each genus.  Accordingly, the claim encompasses a significantly large genus of engineered host cells expressing fusion proteins, having no particular structure, comprising affinity tags, solubility domains, protease cleavable domains, relaxin domains, self-cleaving domains, in any combination, to produce any soluble relaxin or variant or analogue thereof, from a significantly large genera of affinity tags, solubility domains, protease cleavable domains, relaxin domains, self-cleaving domains, having no particular structure. 
The skilled artisan cannot necessarily envision the detailed structures of ALL the fusion proteins comprising any combination of affinity tags, solubility domains, protease cleavable domains, relaxin domains, self-cleaving domains, to produce any relaxin or variants or analogues thereof, wherein the fusion proteins are engineered in any host cell comprising any combination and/or number of exogenous nucleic acid molecules encoding said fusion proteins for producing a soluble relaxin or variant or analogue thereof, because the specification provides no guidance as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for any of the recited proteins and/or domains, when expressed, and combined with which enzymes or possible enzymes in addition to enzymes and proteins already present in the host cell, to cause an engineered host cell to produce or express an amount of a soluble relaxin, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it. The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of proteins/enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any host cell, including eukaryotes, microorganisms including any prokaryotes, fungi, etc. expressing any and all possible combinations of a broad genus of proteins or enzymes recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of proteins are widely variant and diverse; and [2] it is highly unpredictable which proteins or possible combinations of all proteins or enzymes when introduced into a heterologous host cell would be functionally compatible with biological pathways that are already present in the host cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  
Regarding Applicants’ remarks that the specification teaches “relaxin is well known and has been used therapeutically for over 40 years” (paragraph 0009), the remarks are not persuasive.  
The specification, at paragraph 0009, actually discloses that “[r]elaxin-2 has been studied as a therapeutic for over forty years…” and not that “relaxin is well known and has been used therapeutically for over 40 years” as asserted by Applicants.
Regarding relaxin, it is known that the relaxin-like peptide family belongs in the insulin superfamily and consists of  peptides of high structural but low sequence similarity; relaxin-1, 2, and 3 the insulin-like (INSL) peptides, INSL3, INSL4, INSL5, and INSL6 (Wilkinson et al. p. 1).  The functions of relaxin-3, INSL4, INSL5, INSL6 remain uncharacterized (p. 1).  The evolution of this family has been contentious; high sequence variability is seen between closely related species, while distantly related species show high similarity; an invertebrate relaxin sequence has been reported, while a relaxin gene has not been found in the avian and ruminant lineages (p. 1).
As previously noted, the specification discloses an exemplary fusion protein expressed in E. coli, the fusion protein comprising human relaxin-2 fused to a 6X histidine tag, MBP (maltose binding domain), a TEV cleavage site, DNA gyrase intein, and CBD (chitin binding domain) (Fig. 1, and example 1).  However, the specification does not disclose a genus of relaxin variants or analogues thereof fused to any affinity tag, solubility domain, cleavable domains, expressed in any host cell, as encompassed by the claims.  
A single representative species of human relaxin-2 with a defined sequence fused to specific affinity tags, solubility domains, and cleavage domains, all also have defined sequences, expressed in E. coli does not provide written description for the whole genera of affinity tags, solubility domains, protease cleavable domains, relaxin domains, self-cleaving domains, when there is substantial variation within each genus.  The described genera are biomolecules defined solely by their functional characteristics and engineered host cells comprising said biomolecules defined solely by their functional characteristics, which are not sufficient characteristics for written description purposes.  MPEP 2163.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it. The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
It is noted that given that [1] the genus of any host cell, including eukaryotes, microorganisms including any prokaryotes, fungi, etc. expressing any and all possible combinations of a broad genus of proteins or enzymes recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of proteins are widely variant and diverse; and [2] it is highly unpredictable which proteins or possible combinations of all proteins or enzymes when introduced into a heterologous host cell would be functionally compatible with biological pathways that are already present in the host cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.
For at least these reasons, the 35 U.S.C. 112(a) rejection is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Poterski (Synthesis of recombinant human relaxin H2 in bacteria Thesis 2017:  273 pages; previously cited) in view of Nilsson et al. (1997 Protein Expression and Purification 11:  1-16; previously cited), Arnau et al. (2006 Protein Expression and Purification 48:  1-13; previously cited), and Dubowchik et al. (US 20190256570; IDS 12.20.21, previously cited).
Poterski discloses that human relaxin 2 (RLN H2) is a pre-pro-hormone, the pro-hormone is processed where a C-peptide that connects the A- and B-chains is cleaved to produce the mature RLN H2, where the A- and B- chains must be arranged and folded correctly (at least p. 2).  Poterski discloses although RLN is a relatively simple protein, the heterodimeric structure, and the formation of the disulfide bonds create difficulties for artificial production of the hormone (at least p. 3).  Poterski discloses production of recombinant relaxin H2 in E. coli (at least p. 5).  Poterski discloses expressing RLN H2 fused to a histidine tag, MBP (maltose binding protein), and a protease cleavable domain (at least p. 60, 64-65).  It is disclosed that histidine can be added to the N-terminus of an MBP fusion protein without hindering the ability of MBP to improve the solubility of the fusion protein (at least p. 60).  It is disclosed histidine tag-MBP fusion proteins can be used to purify recombinant proteins with disulfide bonds (at least p. 60).  The histidine tag-MBP fusion protein is purified by an immobilized metal affinity chromatography (IMAC) on nickel ion-nitrilotriacetic acid (Ni-NTA) resin and appears to be superior to amylose chromatography for chromatography of MBP fusion proteins (p. 60).  Poterski discloses inducing expression of the His-tag-MBP-RLN H2 fusion protein in E. coli, lysing the cells to release the fusion proteins, separating the His-tag-MBP-RLN H2 fusion proteins by IMAC columns, and digesting with proteinase (i.e. FXa) to yield RLN H2 (at least p. 81).  Poterski does not teach a second affinity tag and a self-cleaving domain fused to the target protein RLN H2 and/or explicitly incubating the recombinant relaxin under oxidation-reduction conditions.
Nilsson et al. disclose a common problem in heterologous gene expression is protein degradation (p. 7).  Nilsson et al. disclose that it has been observed that a dual affinity approach, as first described for a peptide hormone, can have a stabilizing effect, where two different affinity fusion partners are fused at each end of the target protein (at least p. 7-8, Fig. 4).  This allows for two successive affinity purification steps to obtain proteins (p. 7).  A combination of affinity fusion domains could be introduced into a single fusion partner to obtain general expression vectors for affinity gene fusion strategies, applicable in several situations; such composite fusion partners consisting of several independent affinity domains could potentially be used for different detection, purification, and immobilization purposes, employing the affinity function most suitable for the situation (p. 8).  Nilsson et al. disclose a further advantage of using combined affinity tags is that different methods may be used for the detection and immobilization of the fusion protein (p. 8).
	Arnau et al. disclose MBP fusions have been reported to result in protein degradation (p. 4).  Arnau et al. disclose additional emerging methodologies for affinity purification and tag removal, including intein-based systems of an N-terminal chitin binding domain (affinity tag), an intein, and a C-terminal target protein (p. 4).  Arnau et al. also disclose combining different affinity tags for purification (p. 5).  Applying two different affinity purification regimes, a highly purified protein is obtained (p. 5).  Arnau et al. disclose different strategies and/or designs to incorporate and remove affinity tags, where it is disclosed the cleavage site is placed between the protein of interest and the affinity/solubility tags (at least Fig. 1, p. 4). 
	Dubowchik et al. disclose in the case of prokaryotic production of relaxin polypeptide, the relaxin polypeptide may be misfolded and thus lacks or has reduced biological activity (at least paragraph 0232).  The bioactivity of the protein may be restored by “refolding”; in general, the relaxin polypeptide is refolded with one or more chaotropic agents and a reducing agent, and an oxidizing agent (at least paragraphs 0231-0232).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a soluble recombinant relaxin or variants or analogues thereof, the method comprising:  a) recombinantly expressing a fusion protein in a host cell, wherein the fusion protein comprises, from the N-terminus to the C-terminus:  i) a first affinity tag; ii) a solubility domain; iii) a protease cleavable domain; iv) a relaxin domain; v) a self-cleaving domain; and vi) a second affinity tag, wherein the first and second affinity tags are different; b) releasing the fusion protein from the host cell; c) cleaving the protease cleavable domain of the isolated fusion protein to release the solubility domain from the fusion protein; d) cleaving the self-cleaving domain of the cleaved fusion protein to release the relaxin domain; e) cleaving the released relaxin domain to produce a cleaved relaxin domain; f) incubating the cleaved relaxin domain under oxidation-reduction conditions to produce soluble relaxin (instant claim 1).  The motivation to do so is given by the prior art.  Poterski discloses a method of producing recombinant relaxin H2 in E. coli.  Poterski discloses expressing RLN H2 fused to a histidine tag, MBP, and a protease cleavable domain, increases protein yield.  Poterski discloses inducing expression of the His-tag-MBP-RLN H2 fusion protein in E. coli, lysing the cells to release the fusion proteins, separating the His-tag-MBP-RLN H2 fusion proteins by IMAC columns, and digested with proteinase (i.e. FXa) to yield RLN H2 (at least p. 81).  Nilsson et al. disclose that a dual affinity approach where two different affinity fusion partners are fused at each end of the target protein can have a stabilizing effect.  Arnau et al. disclose emerging technologies for affinity purification include intein-based systems where the C-terminal of the target protein is fused to an intein (self-cleavable protease) and a chitin binding domain (p. 4).  Arnau et al. also disclose that applying two different affinity purification regimes allows a highly purified protein to be obtained.  Dubowchik et al. disclose that during prokaryotic production of relaxin polypeptide, the relaxin polypeptide may be misfolded and can be refolded under oxidation-reduction conditions.  Therefore, one of ordinary skill would have reasonable motivation to incorporate a second affinity tag with a self-cleavable domain as suggested by Arnau et al. at the C-terminal of the His-tag-MBP-protease cleavable-domain-RLN H2 fusion protein of Poterski because it is disclosed that a target protein comprising different affinity fusion partners at each end of the target protein can have a stabilizing effect and allows a highly purified protein to be obtained, and to further incubate the cleaved and released RLN H2 of Poterski under oxidation-reduction conditions as suggested by Dubowchik et al. because it is disclosed the bioactivity of the protein may be restored by or under said conditions.  One of ordinary skill would have a reasonable expectation of success because purification of a target protein by two different affinity purification steps to obtain a highly purified target protein was known and refolding proteins expressed by prokaryotes to further restore biological activity was also known in the prior art.
	Regarding instant claims 2-5, 27-28, as noted above, Poterski discloses inducing expression of the His-tag-MBP-RLN H2 fusion protein in E. coli, lysing the cells to release the fusion proteins, separating the His-tag-MBP-RLN H2 fusion proteins by IMAC columns, and digested with proteinase (i.e. FXa) to yield RLN H2 (at least p. 81).
	Regarding instant claims 6-7, 27, Poterski discloses the protease cleavable domain comprises a cleavage site for FXa (factor Xa) (at least p. 64-65).  Arnau et al. disclose other endoproteases have been developed for affinity tag removal, including TEV protease, for His-tag removal (Table 3).  Therefore, it would have been obvious for one of ordinary skill to incorporate a TEV protease site for the FXa cleavage site in the His-tag-MBP-protease cleavable-domain-RLN H2 fusion protein of Poterski because it is disclosed TEV protease can be applied for His tag removal.
	Regarding instant claims 8-9, as noted above, Arnau et al. disclose additional emerging methodologies for affinity purification, including intein-based systems of an N-terminal chitin binding domain (affinity tag), an intein, and a C-terminal target protein (p. 4).  Binding to a chitin matrix is followed by on-column cleavage with a thiol reagent or pH and temperature shift to yield intein cleavage and elution of the target protein (p. 4).  Arnau et al. also disclose combining different affinity tags for purification (p. 5).  Applying two different affinity purification regimes, a highly purified protein is obtained (p. 5).  One of ordinary skill would have reasonable motivation to incorporate a second affinity tag with a self-cleavable domain as suggested by Arnau et al. at the C-terminal of the His-tag-MBP-RLN H2 fusion protein of Poterski because it is disclosed that a target protein comprising different affinity fusion partners at each end of the target protein can have a stabilizing effect and allows a highly purified protein to be obtained.  Therefore, it would be obvious that the cleaving of the self-cleaving domain occurs in the presence of an affinity matrix capable of binding the chitin binding domain.
	Regarding instant claims 10-11, 27-28, Dubowchik et al. disclose the relaxin polypeptide can be conjugated to a polymer such as PEG and comprise one or more derivatizations to enhance half-life (at least paragraphs 0036-0037, 0060).  Therefore, it would have been obvious that the self-cleaving domain can be cleaved in the presence of a conjugate-ligand to thereby append a half-life enhancing moiety to the recombinant RLN H2.  Regarding instant claim 17, Dubowchik et al. also disclose conjugation of a moiety or domain to increase half-life and/or target selectivity (at least paragraphs 0036-0037).  Therefore, it would have been obvious that the self-cleaving domain can be cleaved in the presence of a conjugate-ligand to thereby append a targeting moiety to the recombinant RLN H2.
	Regarding instant claims 13-14, 27-28, as noted above, Poterski also discloses a protease cleavable domain comprises a cleavage site for FXa (factor Xa) between relaxin H2 chains A and B (at least p. 64-65).  Poterski discloses that RLN H2 is cleaved between the A- and B-chains to produce the mature RLN H2 (at least p. 2, 64-65).  Arnau et al. disclose other known cleavage sites include enterokinase (Table 3).  Therefore, it would have been obvious that the relaxin H2 noted above can comprise an enterokinase cleavage site and thereby, when cleaved and released from the affinity tag(s), can be further incubated with an enterokinase to produce a mature RLN H2.
	Regarding instant claims 15-16, as noted above, Poterski discloses production of recombinant relaxin H2 in E. coli (at least p. 5) by affinity purification (at least p. 64-65) and Dubowchik et al. also disclose producing human relaxin 2 (at least paragraph 0025).

	Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
	Applicants assert that none of the references teach or suggest each step required by claim 1 as amended herein.  Further, none of the cited references teach or suggest combining the steps recited in claim 1 in the required order.  Applicants assert for example, the office (p. 9 of the office action) acknowledges that Poterski fail to teach or suggest a second affinity tag and a self-cleaving domain, but relies on the teachings of Nilsson et al. for these aspects.  However, Nilsson et al. fail to teach or suggest a second step of cleaving the self-cleaving domain following cleaving the protease cleavable domain as required by steps c) and d) of pending claim 1.
	Applicants’ remarks are not persuasive.  It is noted that Arnau et al. is also cited as a 103 reference with at least Poterski and Nilsson et al.  The deficiency of Poterski and Nilsson et al. to not teach a self-cleaving domain is remedied by at least Arnau et al. for the reasons noted above.
	As noted in the 103 rejection, Poterski discloses inducing expression of His-tag-MBP-RLN H2 fusion proteins in E. coli, lysing the cells to release the fusion proteins, separating the His-tag-MBP-RLN H2 fusion proteins by IMAC columns, and digested with proteinase (i.e. FXa) to yield RLN H2 (at least p. 81).  Poterski differs from the claimed fusion protein by not reciting a self-cleaving domain and affinity tag at the C-terminus.
	Nilsson et al. disclose that a dual affinity approach where two different affinity fusion partners are fused at each end of the target protein can have a stabilizing effect (at least p. 7-8, Fig 4); this allows for two successive affinity purification steps to obtain proteins (p. 7).  
Arnau et al. disclose emerging technologies for affinity purification include intein-based systems where the C-terminal of the target protein is fused to an intein (self-cleavable protease) and a chitin binding domain (p. 4).  Arnau et al. also disclose that applying two different affinity purification regimes allows a highly purified protein to be obtained.
Therefore, it would have been obvious to incorporate a second affinity with a self-cleavable domain as suggested by Arnau et al. at the C-terminus of the His-tag-MBP-protease cleavable-domain-RLN H2 fusion protein of Poterski because it is disclosed that a target protein comprising different affinity fusion partners at each end of the target protein can have a stabilizing effect and allows a highly purified protein to be obtained, thereby arriving at the claimed fusion protein, comprising from the N-terminus to the C-terminus, i) a first affinity tag; ii) a solubility domain; iii) a protease cleavable domain; iv) a relaxin domain; v) a self-cleaving domain; and vi) a second affinity tag, wherein the first and second affinity tags are different.
The prior art further provides guidance to remove the affinity tags at each end of the target protein (at least Poterski; Nilsson et al.; Arnau et al.).  See the teachings above.
Therefore, it would have been further obvious to remove the second affinity tag at the C-terminus by the self-cleavable domain after the first affinity tag/solubility domain is removed by cleaving the protease cleavable domain at the N-terminus (instant claim 1, steps c) and d)).
Therefore, Applicants’ remarks that the cited references do not teach or suggest the steps recited in instant claim 1 are not persuasive.

Claims 1-11, 12, 13-17, 26, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Poterski (Synthesis of recombinant human relaxin H2 in bacteria Thesis 2017:  273 pages; previously cited) in view of Nilsson et al. (1997 Protein Expression and Purification 11:  1-16; previously cited), Arnau et al. (2006 Protein Expression and Purification 48:  1-13; previously cited), Dubowchik et al. (US 20190256570; IDS 12.20.21, previously cited), and Xu et al. (2000 Methods in Enzymology 326:  376-418; previously cited).  The teachings of Poterski, Nilsson et al., Arnau et al., and Dubowchik et al., over at least instant claims 1-11, 13-17, 27-28 are noted above.  As noted above, Arnau et al. disclose additional emerging methodologies for affinity purification, including intein-based systems of an N-terminal chitin binding domain (affinity tag), an intein, and a C-terminal target protein (p. 4).  Binding to a chitin matrix is followed by on-column cleavage with a thiol reagent or pH and temperature shift to yield intein cleavage and elution of the target protein (p. 4).  Arnau et al. also disclose combining different affinity tags for purification (p. 5).  Applying two different affinity purification regimes, a highly purified protein is obtained (p. 5).  One of ordinary skill would have reasonable motivation to incorporate a second affinity tag with a self-cleavable domain as suggested by Arnau et al. at the C-terminal of the His-tag-MBP-protease cleavable-domain-RLN H2 fusion protein of Poterski because it is disclosed that a target protein comprising different affinity fusion partners at each end of the target protein can have a stabilizing effect and allows a highly purified protein to be obtained.  The cited art references do not explicitly teach the self-cleaving intein is Mxe GyrA.
Xu et al. disclose Mxe GyrA intein was the first mini-intein engineered to for thiol-inducible cleavage of a protein of interest from a C-terminal affinity tag (at least p. 395).  The Mxe GyrA inteins include a least higher expression levels and less in vivo cleavage (at least p. 396).  Xu et al. disclose Mxe GyrA intein with chitin-binding-domain (p. 396).
It would have been obvious to one of ordinary skill to incorporate the Mxe GyrA intein as suggested in Xu et al. for the self-cleaving intein of Arnau et al. in the relaxin fusion protein comprising RLN H2, to arrive at the claimed fusion protein, from the N-terminus to the C-terminus, i) a histidine tag, ii) MBP (maltose binding protein), iii) a protease cleavable domain, iv) RLN H2, v) self-cleaving intein (Mxe GyrA intein), vi) chitin binding domain in the method of producing a soluble recombinant relaxin of the prior art noted above (instant claim 12).  The motivation to do so is given by the prior art for the reasons noted above.  One of ordinary skill would have reasonable motivation to incorporate a second affinity tag with a self-cleavable domain as suggested by Arnau et al. at the C-terminal of the His-tag-MBP-protease cleavable-domain-RLN H2 fusion protein of Poterski because it is disclosed that a target protein comprising different affinity fusion partners at each end of the target protein can have a stabilizing effect and allows a highly purified protein to be obtained, and to further incubate the cleaved and released RLN H2 of Poterski under oxidation-reduction conditions as suggested by Dubowchik et al. it is disclosed the bioactivity of the protein may be restored by under said conditions.  One of ordinary skill would have a reasonable expectation of success because purification of a target protein by two different affinity purification steps to obtain a highly purified target was known and refolding proteins expressed by prokaryotes to further restore biological activity was also known in the prior art.  
Regarding instant claim 26, as noted above, Poterski discloses the protease cleavable domain comprises a cleavage site for FXa (factor Xa) (at least p. 64-65) in the His-tag-MBP-protease cleavable-domain-RLN H2 fusion protein.  Arnau et al. disclose other endoproteases have been developed for affinity tag removal, including TEV protease, for His-tag removal (Table 3).  The motivation to incorporate Mxe GyrA intein with chitin-binding-domain at the C-terminus of a target protein is noted above.  Therefore, it would have been obvious to incorporate a TEV protease site for the protease cleavage site and to further incorporate the Mxe GyrA intein for the self-cleaving intein in the relaxin fusion protein comprising RLN H2, to arrive at the claimed fusion protein, from the N-terminus to the C-terminus, i) a histidine tag, ii) MBP (maltose binding protein), iii) a protease cleavable domain (TEV protease site), iv) RLN H2, v) self-cleaving intein (Mxe GyrA intein), vi) chitin binding domain in the method of producing a soluble recombinant relaxin of the prior art noted above.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Poterski, Nilsson et al., and Arnau et al. are the same as noted above.

Claims 1-11, 13-17, 27-28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Poterski (Synthesis of recombinant human relaxin H2 in bacteria Thesis 2017:  273 pages; previously cited) in view of Nilsson et al. (1997 Protein Expression and Purification 11:  1-16; previously cited), Arnau et al. (2006 Protein Expression and Purification 48:  1-13; previously cited), Dubowchik et al. (US 20190256570; IDS 12.20.21, previously cited), and Hudson et al. (US 4758516).  The teachings of Poterski, Nilsson et al., Arnau et al., and Dubowchik et al., over at least instant claims 1-11, 13-17, 27-28 are noted above.  As noted above, the prior art references reasonably disclose production of recombinant relaxin H2 in E. coli by affinity purification with at least two different affinity tags.  The cited art reference do not explicitly teach instant SEQ ID NO: 32.
Hudson et al. disclose nucleic acid sequences encoding human relaxin-2 and the human relaxin-2 amino acid sequence, which has 100% sequence identity to instant SEQ ID NO: 32 (at least Fig. 2).  
It would have been obvious to one of ordinary skill to incorporate the human relaxin-2 amino acid sequence of Hudson et al. for the relaxin H2 in the relaxin fusion protein, to arrive at the claimed fusion protein, from the N-terminus to the C-terminus, i) a histidine tag, ii) MBP (maltose binding protein), iii) a protease cleavable domain, iv) RLN H2 (the human relaxin-2 amino acid sequence of Hudson et al.) (i.e. instant SEQ ID NO: 32), v) self-cleaving intein, vi) chitin binding domain in the method of producing a soluble recombinant relaxin of the prior art noted above (instant claim 29).  One of ordinary skill would have reasonable motivation to incorporate the known human relaxin-2 amino acid sequence in the fusion protein of the prior art references noted above because the prior art disclose producing and purifying human relaxin-2 by affinity purification with at least two different affinity tags.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656